Detailed Correspondence 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are examined on the merits in the present Office action.

Drawings
The petition to accept colored drawings has been dismissed on 06/24/2021.

Specification
The Specification is objected to for reciting ATCC Accession Number "X2", where the ATCC deposit Accession number should be recited. For example in paragraph [0009].

Election/Restrictions
During a telephone conversation with Claire Bendix on 8/04/2021, a provisional election was made without traverse to prosecute the invention of ‘Hotshot’.  Affirmation of this election must be made by applicant in replying to this Office action.  
The Specification is objected to for reciting “improved texture” e.g. [0060].   It would not be clear to one of ordinary skill in the art how “improved texture” is evaluated and how to recognize a plant with improved texture in comparison to one which does not. 

Claim Objections
Claims 1-17 are objected to because of the following informalities:
Each of the claims 1 and 13 recite "ATCC Accession Number X2", where the deposit number should be. Dependent claims are included for failing to cure the deficiency.

Appropriate corrections are required.

Improper Markush Group
	Claims 1-17 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: the Applicant states the variety Hotshot is distinct and unique to all other iceberg lettuce varieties due to its earlier maturing time, smaller stem length, darker green color, larger head diameter, larger core diameter, and increased weight [0060], further, each of the varieties as instantly claimed have traits listed against different varieties for comparison against the closest varieties of each, which would further lead one of ordinary skill in the art to recognize that the instantly claimed varieties are not closely related genetically. 
In response to this rejection, Applicants should either amend the claims to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature; the Applicant may do so by indicating that the instantly claimed varieties are related and how, e.g. siblings, parent, progeny.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite the term "Hotshot" and "ATCC Accession Number X2". However, "Hotshot" and "ATCC Accession Number X2" have no art accepted meaning, thereby rendering the claims indefinite. Perfecting the deposit requirement obviates this issue (see enablement-lacking deposit rejection below).
Furthermore, the specification does not provide parents and breeding history of ‘Hotshot’ (see attached "Request for Information under 37 CFR § 1.105" at the end of rejection). Thus, one skill in the art would not be able to distinguish ‘Hotshot’ from other lettuce cultivars by its genetic background.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to seeds, plants, parts, tissue culture and progeny of Lactuca ‘Hotshot’, and methods of making and using thereof.
Lactuca ‘Hotshot’ appears to be novel biological materials. Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.
By specification [0107], the lettuce variety 'Hotshot' was deposited on (DATE) according to the Budapest Treaty in the American Type Culture Collection (ATCC), ATCC Patent Depository, 10801 University Boulevard, Manassas, Virginia, 20110, USA. The deposit has been assigned ATCC number X2.
However, there is no indication as to whether the seeds have actually been deposited nor an affirmation that the deposit will meet all of the requirements of 37 CFR 1.801-1.809.
If the deposit has been made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, Applicants may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
Applicant is reminded to provide the receipt of deposit with confirmation of viability as soon as possible.

Closest Prior Art
	‘Hotshot’ appears to be provisionally free of the prior art, which does not teach or suggest a lettuce variety having the characteristics found on pages 15-18 of the Specification. It is noted that a full 
	The closest prior art is Gibson (US PGPub no. 20120278955; Nov 1, 2012), which teaches lettuce variety Salute, which is an Iceberg plant type with white seed color, absent anthocyanins, absent trichomes, head size class medium, moderate blistering, dentate margin, rounded butt shape, firm head firmness and spherical head shape, but differ in at least midrib, leaf thickness, and bolting class.

Conclusion
	
Claims 1-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
ATTACHMENT TO OFFICE ACTION 
Request for Information under 37 CFR § 1.105
1. Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of lettuce variety ‘Hotshot’ but is silent with respect to any breeding history The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
 (i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include the all the designations/denominations used for the original parental lines.
b)    Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c)    The breeding method used should be set forth such as whether single seed
descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.

f)    Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed? If so, please set forth serial numbers and names of the plants.
g)    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety.
h) Are any of the three instantly claimed varieties related? If so, how?
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.

This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.
/SHUBO ZHOU/Supervisory Patent Examiner, Art Unit 1662